Abatement Order filed November 26, 2013.




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00973-CR
                                 ____________

                   MIGUEL ANGEL CONTRERAS, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 182nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 0850245


                            ABATEMENT ORDER

         This is an appeal from a judgment signed September 18, 2013, adjudicating
appellant’s guilt for aggravated assault causing serious bodily injury. According to
information provided to this court, appellant is not represented by counsel. The
record reflects that appellant claimed indigence and requested appointment of
appellate counsel when he filed his notice of appeal. To date, this court has not
been advised that counsel has been appointed. Accordingly, we issue the following
order:
      We ORDER the judge of the 182nd District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State
shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record and appointed counsel on appeal. The judge shall
appoint appellate counsel for appellant if necessary. The judge shall see that a
record of the hearing is made, shall make findings of fact and conclusions of law or
order the appointment of cousnel, and shall order the trial clerk to forward a record
of the hearing and a supplemental clerk’s record containing the findings and
conclusions or order appointing counsel. The transcribed record of the hearing and
supplemental clerk’s record shall be filed with the clerk of this court on or before
December 23, 2013.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court=s active docket when the
supplemental record is filed in this court.      The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing in compliance with this court’s order. If the parties do not request a
hearing, the court coordinator of the trial court shall set a hearing date and notify
the parties of such date.

                                  PER CURIAM




                                         2